DETAILED ACTION
The instant action is in response to application 30 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to as not being descriptive.  Please emphasize the claimed drive and choke coil as detailed in the figures and specified in claim 1  
The specification is objected to for the following informalities:
¶3, “for example in particular” should be “in particular”. 35 USC 112(a) requires the specification to be concise.
¶3, “driver circuits providing a current and voltage of the required level” should be “driver circuits providing the required power”.  35 USC 112(a) requires the specification to be concise.
¶4, “, in” should be “and”.
¶4, “can certainly be of an order reach” should be “can reach a”.  35 USC 112(a) requires the specification to be concise.
In this particular case, it may increase clarity of the specification to limit usage of the verb “to be” and its conjugations (am are is was were be being been).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 15, applicant claim “two circuit arrangements each as claimed in claim 1”.  This is not proper antecedent basis, especially since it appears to be in the preamble of the claim.  In a similar manner, “the third terminal points” and “the second terminal points” also lack sufficient antecedent basis.  For the purposes of examination, it will be assumed applicant meant to claim something similar to Figure 4.
 As to claim 16, applicant claim “two circuit arrangements each as claimed in claim 1”.  This is not proper antecedent basis, especially since it appears to be in the preamble of the claim.  In a similar manner, “the third terminal points” and “the first terminal points” also lack sufficient antecedent basis.  For the purposes of examination, it will be assumed applicant meant to claim something similar to Figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mollo (US 3,239,777) in view of Bartling (US 2010/0164435).
As to claim 1,  Mollo discloses (See image below) a circuit arrangement, comprising: a power semiconductor switch having a control terminal, a reference potential terminal and a 

    PNG
    media_image1.png
    425
    764
    media_image1.png
    Greyscale


Bartling teaches circuit arrangement (Fig. 11), comprising: a power semiconductor switch (T1) having a control terminal (T1, gate), a reference potential terminal (T1 emitter) and a controlled terminal (T1, collector); a freewheeling diode (D1); a storage choke (L1) having a core and a winding coupled between a first choke terminal  (L1, terminal close to U1) and a second choke terminal (L1 terminal close to T1/T2), wherein the storage choke is configured to conduct a current flowing across the power semiconductor switch (the current flows through the inductor and through T1 when T1 is closed); and a driver circuit (¶33, “As described, one of switches T1 or T2 is periodically turned on and off while the other one of switches T2 or T1 remains turned off. To achieve such continuous operation, a timing signal is required for the one of switches T1 or T2 being turned on and off. Such a timing signal may be provided by a pulse-width-modulation (PWM) controller”) configured to drive the power semiconductor switch via the control terminal thereof, wherein the controlled terminal of the power semiconductor switch is connected to a first terminal point (Node T1/T2), wherein the reference potential terminal  of the power semiconductor switch is connected to a connection point (Node U1, T1, U2), wherein the connection point is connected via the freewheeling diode to a second terminal point and oriented such that the freewheeling diode is reverse-biased from the connection point to the second terminal point.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mollo to use a freewheeling diode as disclosed in Bartling to prevent spikes across the transistor.  
	As to claim 2, Mollo in view of Bartling discloses wherein the at least one further winding is inductively coupled to the winding of the storage choke such that a voltage drop across the winding of the storage choke is added to a voltage of the signal with respect to a reference 
	As to claim 3,  Mollo in view of Bartling discloses wherein the signal drives the power semiconductor switch via the control terminal thereof.(see image above).  
As to claim 4, Mollo in view of Bartling discloses wherein the signal is a pulse-width modulated signal of the driver circuit (Bartling, “PWM”, ¶33).
As to claim 5, Mollo in view of Bartling discloses wherein the signal is a voltage supply signal of the driver circuit (when the switch is closed, the gate signal is a scaled verion of Vin determined by the turns ratio of the transformer).
As to claim 6, Mollo in view of Bartling discloses wherein the signal is a signal between two components of the driver circuit (current signal between diode 10 and winding 8).
As to claim 7, Mollo in view of Bartling discloses further comprising a further power semiconductor switch having a further control terminal, a further reference potential terminal, and a further controlled terminal, and a further driver circuit that is connected to the further control terminal for driving the further power semiconductor switch, wherein the further controlled terminal is connected to the connection point and the further reference potential terminal is connected to the second terminal point, and furthermore comprising a further freewheeling diode, wherein the first terminal point is connected via the further freewheeling diode to the connection point in a manner such that the further freewheeling diode is reversed-biased from the first terminal point to the connection point (Examiner Note: This is taught by replacing the freewheeling diode above with a synchronous rectifier as disclosed by Mollo.  The advantage to this configuration is less losses across the MOSFET rather than the diode when it conducts).
As to claim 8, Mollo in view of Bartech teaches wherein the inductive coupling between the winding of the storage choke and the at least one further winding is configured such that, in the case of complete or partial saturation of the core, the coupling is reduced such that a 
As to claim 11, Mollo in view of Bartling teaches further comprising a capacitor (Mollo, 14) coupled between the first terminal point and the second terminal point (See image above).
As to claim 12, Mollo in view of Bartling teaches further comprising a capacitor (14) coupled between the third terminal point and the second terminal point (see image above).
As to claim 13, Mollo in view of Bartling teaches further comprising a capacitor (14) coupled between the third terminal point and the first terminal point (see image above, connected via the freewheeling diode).
As to claim 14, Mollo in view of Bartling teaches a power electronic converter circuit having a circuit arrangement as claimed in claim 1 (Both references teach a step up converter).
As to claim 15, Mollo in view of Bartling teaches wherein the third terminal points of the two circuit arrangements are connected to one another and the second terminal points of the two circuit arrangements are connected to one another (this is taught by using the parallel topology shown in Milo’s Fig. 1 The advantage to this would be to supply more power).
As to claim 16, Mollo in view of Bartling teaches wherein the third terminal points of the two circuit arrangements are connected to one another and the second terminal points of the two circuit arrangements are connected to one another (this is taught by using the parallel topology shown in Milo’s Fig. 9.  The advantage to this would be to supply more power).
Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 9, the prior art fails to disclose: “wherein the inductive coupling between the winding of the storage choke and the at least one further winding is designed such that the at least one further winding provides a supply power for the driver circuit.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 10, the prior art fails to disclose: “wherein the second choke terminal is connected via a measurement resistor to the third terminal point, and wherein the second choke terminal is connected to a measurement terminal of the driver circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839